Citation Nr: 0119974	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-03 827	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an apportionment in the 
calculated amount of $1,274.56. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1993.  The appellant is the veteran's former wife.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter RO).  
 

FINDINGS OF FACT

1.  The appellant was awarded apportionment benefits 
effective from January 1, 1997; in the letter informing her 
of this award and by subsequent communication from the VA, 
the appellant was informed that it was her duty to inform VA 
immediately of any change in her marital status so as to 
avoid an overpayment subject to recovery. 

2.  In April 2000, the veteran, indicating at that time that 
he had received a final divorce decree from the appellant in 
December 1999, requested the termination of the apportionment 
to the appellant.   

3.  By letter dated in July 2000, the appellant was notified 
that the veteran had informed the RO of his divorce from her, 
and of the proposal to terminate her apportionment.  

4.  There is no evidence of file documenting that the 
appellant informed the RO of her divorce from the appellant 
prior to the veteran's reporting of this fact to the RO.   

5.  The appellant, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which she was not entitled; her actions created 
the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of apportionment in the 
calculated amount of $1,274.56 is precluded by a finding of 
bad faith on the part of the appellant.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The appellant, as will be explained below, has 
been notified of the evidence required for a grant of her 
claim, including by letter dated in August 2000, the October 
2000 decision of the Committee, and the March 2001 statement 
of the case.  The Board concludes that the discussions 
therein adequately informed the appellant of the information 
and evidence needed to substantiate her claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the final divorce decree, has been obtained by the RO, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria 

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In general, all or any part of VA compensation payable on 
account of any veteran may be apportioned on the behalf of a 
spouse not living with him and children not in his custody.  
38 U.S.C.A. § 5307.  

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  




III. Analysis

As an initial matter, the record does not show that the debt 
in this case was not validly incurred.  There is no question 
but that there was an overpayment of an apportionment of VA 
compensation based on the fact that the appellant did not 
report her divorce from the veteran.  Thus, the Board finds 
that the indebtedness in the calculated amount of $1,274.56 
was properly established.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  

Briefly summarizing the facts, the appellant filed a claim 
for an apportionment of the veteran's VA compensation on 
behalf of herself in her children in December 1996.  She 
indicated at that time that she was separated from the 
veteran.  By letter dated in March 1997, the appellant was 
informed that she was awarded an apportionment of $150 
effective from January 1, 1997.  Significantly, this letter 
also informed her that it was her duty to inform VA 
immediately of any change in her marital status so as to 
avoid an overpayment subject to recovery.  The appellant was 
also notified of her duty to report any change in her marital 
status in a September 1997 letter informing her of an 
increase in this apportionment.  

In April 2000, the veteran requested the termination of the 
apportionment to the appellant.  He indicated at that time 
that he had received a final divorce decree from the 
appellant in December 1999 (he actually mistakenly wrote 
December 2000 instead of December 1999).  By letter dated in 
July 2000, the appellant was notified that the veteran had 
informed the RO of his divorce from her, and of the proposal 
to terminate her apportionment.  She was also informed in 
this letter that this would result in an overpayment.  The 
appellant responded to this letter by stating that she did 
report her divorce in a phone call to an employee of the RO 
in July 1999.  She also stated that she could not afford to 
pay the overpayment.  

By letter dated in August 2000, the RO indicated that there 
was no record of the appellant's purported July 1999 phone 
call informing them of her divorce, and that the proposal to 
terminate the apportionment award had been effectuated.  As a 
result, the overpayment in question of $1274.56 was created, 
of which the appellant was notified by letter from the VA 
Debt Management Center dated in August 2000.  Thereafter, the 
appellant requested a waiver of the overpayment in question, 
repeating her assertions that she had called the RO in July 
1999 to inform them of her divorce and of her inability to 
repay the debt due to her financial situation.    The 
Committee denied this request in an October 200 decision 
which found that the appellant's continual acceptance of a 
benefit she ceased to remain entitled to by virtue of her 
failure to inform the VA of her divorce demonstrated bad 
faith.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the appellant to report her divorce 
from the veteran involved an intent to seek an unfair 
advantage, thereby constituting bad faith on her part.  The 
Board notes that when it considers whether the appellant 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was an intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the appellant's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The appellant has essentially contended that the debt in 
question should be waived because she informed VA officials 
by phone of her divorce in July 1999.  She also claims that 
payment of the debt in question would result in undo 
financial hardship.  However, notwithstanding the claim of 
the appellant, there is no evidence of record confirming her 
contention that she notified the VA by phone in July 1999 of 
her pending divorce.  Thus, the Board must conclude that 
despite clear notification by the RO of the duty to do so, 
the appellant deliberately failed to report her divorce and 
continued to receive VA benefits based on incorrect 
information.  As noted above, the evidence makes it 
abundantly clear that the appellant was informed specifically 
and repeatedly of her responsibility of reporting a change in 
her marital status so as to avoid the creation of an 
overpayment.  The Board further observes parenthetically that 
even if the appellant did not read the instructions from VA, 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
who clearly had knowledge of the likely consequences, engaged 
in unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing her divorce 
from the veteran, thus retaining VA benefits that she was not 
entitled to.  The appellant was fully informed of VA action 
to be taken if she failed to provide such information and she 
thus clearly had knowledge of the likely consequences of her 
actions in continuing to received a VA apportionment award to 
which she was not entitled.  

Based on the evidence of record, the Board finds that the 
appellant purposely did not inform the VA of her divorce from 
the veteran in order to retain her apportionment.  That is, 
the appellant, in an unfair and deceptive manner, refused to 
inform VA of her divorce so that she could wrongfully 
continue to receive VA benefits to which she was not 
entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the appellant engaged in bad faith 
when she failed to report her divorce to VA, despite repeated 
notices by VA regarding her responsibility to timely report 
changes in marital status.  This leads the Board to the 
conclusion that the appellant's actions in the creation of 
the current overpayment were intentional, as she clearly knew 
that her apportionment award was dependent on her marital 
status.   If so, her actions could have been for no other 
purpose than to gain unfair advantage in her dealings with 
VA.  She was successful in this respect, as evidenced by the 
current overpayment.  Thus, the Board is compelled to find 
that the appellant engaged in bad faith in the creation of 
the overpayment at issue.  

Concerning the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
appellant, waiver of recovery of this debt is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  In short, the Board's finding of 
bad faith precludes the granting of waiver of recovery of an 
apportionment, notwithstanding the provisions of 38 C.F.R. § 
1.965(a) regarding the standard of equity and good 
conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 556-
557 (1992).


ORDER

Entitlement to waiver of recovery of an apportionment in the 
calculated amount of $1,274.56 is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

